HERGET, Judge.
This matter was consolidated with the case of Brady et al. v. American Fire and Casualty Company, La.App., 157 So.2d 900. For the reasons assigned therein Plaintiff is entitled to recover damages sustained by him resulting from the negligence of Defendants.
Plaintiff, though thrown from the Morris vehicle as a result of the collision, was most fortunate in sustaining only minor injuries. He suffered bruises to his chest and lumbar region but, except for muscular soreness thereby caused, no other injuries were incurred. He was taken to the hospital on June 26 and remained there until July 1. The examination of Plaintiff, including X-rays, proved negative. The total amount of the medical expenses was $111. In our opinion an award of this amount plus $500 for pain and suffering is warranted.
For the reasons assigned, the judgment is reversed, and it is ordered, adjudged and decreed that there be judgment in favor of the plaintiff, William H. Thomas, against Eric Morris and American Fire and Casualty Company, jointly and in solido, in the sum of $611, with legal interest from date of judicial demand and all costs of these proceedings.
Reversed and rendered.